DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 12, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Foster’686 (US Pub No. 2007/0166686 – previously cited) in view of Steinberg et al.’325 (US Pub No. 2005/0170325 – previously cited) further in view of Allison et al.’870 (US Pub No. 2005/0017870 – previously cited) further in view of Dujowich et al.’583 (US Pub No. 2012/0034583 – previously cited) further in view of Tainsh et al.’927 (US Pub No. 2011/0148927 – previously cited) further in view of Kadota et al.’996 (USPN 5,967,996 – previously cited)  further in view of Goci’798 (US Pub No. 2003/0195798 – previously cited).
Regarding claims 1 and 23, Foster’686 discloses a computer-implemented method for determining answers to a cognitive assessment test (see ABSTRACT, and BRIEF SUMMARY OF THE INVENTION). Foster’686 discloses displaying, by one or more processors, images corresponding to multiple-choice answers for the cognitive assessment test (see Figure 3 and description thereof). Foster’686 fails to disclose a user selecting an answer using electroencephalogram (EEG) signals. Steinberg 
Figures 1 and 2 of Allison et al.’870 disclose a computer-implemented method for allowing an individual to select a displayed image from a plurality of images on a screen, the method comprising: receiving, by one or more processors, EEG signals based upon a user’s brain activity (step 110); determining, by one or more processors, whether the user intends to decide upon a selection (step 240); determining, by one or more processors, the user’s selection from the plurality of images based upon the EEG signals after it is determined that the user intends to decide upon the answer (step 250); and verifying, by one or more processors, the user’s answer based upon the EEG signals received after the user’s answer has been confirmed (sections [0089-0090] disclose requiring user confirmation of the detected selection). In the combination of Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870, the individual taking the cognitive assessment test would select from the displayed multiple choice answers (shown in Figures 3A-3B of Foster’686) using the BCI method taught by Allison et al.’870.
Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 discloses determining the user’s answer based upon the EEG signals received in response to the user paying attention to an image from among the images corresponding to multiple-choice answers (as taught by steps 240 and 250 of Allison et al.’870). It is noted that while Allison et al.’870 discloses requesting confirmation from the 
Dujowich et al.’583 teaches modifying images corresponding to multiple-choice answers by maintaining, in the same location as presented to the user for determination, an image of a selected answer as a maintained image on a display while de-emphasizing images corresponding to the remaining answers (see Figures 6A and 6B, and page 5, section [0067] – the selected answer, 306b, is emphasized by displaying a graphic next to the selected answer, thus de-emphasizing the non-selected answers; furthermore, section [0067] teaches that the selected answer may be emphasized by changing the color or style of the selected answer, which would also de-emphasize the non-selected answers). Figures 6A and 6B show that the selected answer remains in the same location even when emphasized, and that the non-selected answers also remain on the display. Dujowich et al.’583 teaches emphasizing the selected answer in order to indicate to the user which answer has been selected (page 5, section [0067]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 to include modifying the images corresponding to the multiple-choice answers by maintaining, in the same location as presented to the user for determination, the image of the determined answer as a maintained 
Dujowich et al.’583 teaches emphasizing the selected answer by modifying the image of the selected answer and leaving unselected answers unchanged. Tainsh et al.’927 teaches that a selected option may be emphasized by either modifying an image of the selected option while leaving the remaining unselected options as-is, or by leaving the selected option as-is and modifying images of the unselected options to de-emphasize them in appearance (page 7, section [0073]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have substituted modifying the images of the unselected answers while leaving the selected answer as-is, as taught by Tainsh et al.’927, for modifying the image of the selected answer while leaving the images of the unselected answers as-is, as taught by Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 further in view of Dujowich et al.’583, as it would merely be substituting one known method for another to yield predictable results. Both methods would indicate to the user which answer has been selected.
Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 further in view of Dujowich et al.’583 further in view of Tainsh et al.’927 discloses all of the elements of the current invention, as discussed above, except for explicitly teaching that the act of verifying/confirming the user’s answer further comprises verifying the user’s answer based upon the EEG signals received in response to the user continuing to pay attention to the image after the user’s answer has been determined. Kadota et al.’996 teaches allowing an individual to confirm a selection using EEG signals (steps S16 and S18 in Figure 2, and col. 3, lines 36-44). In the method of Kadota et al.’996, an initial image selection confirmation is made by continuing to pay attention to the image (see descriptions of Figures 5 and 6). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have 
Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 further in view of Dujowich et al.’583 further in view of Tainsh et al.’927 further in view of Kadota et al.’996 discloses all of the elements of the current invention, as discussed above, except for presenting a cancellation image indicative of an option to allow the user to cancel the determined answer when the user pays attention to the cancellation image. Goci’798 teaches presenting a user with a cancellation image indicative of an option to allow the user to cancel a determined selection in order to allow the user to cancel the selection and be presented with all of the options once again (Figure 12, “NO This is not my choice” image). It is noted that the cancellation image is presented after the user has made a selection. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 further in view of Dujowich et al.’583 further in view of Tainsh et al.’927 further in view of Kadota et al.’996 to include, once the user’s answer has been determined, presenting a cancellation image indicative of an option to allow the user to cancel the determined answer, as taught by Goci’798, since it would allow the user to cancel their selection and be presented with the multiple-choice answers again for a new selection. Because the method of Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 further in view of Dujowich et al.’583 further in view of Tainsh et al.’927 further in view of Kadota et al.’996 requires selecting an image on a screen by having the user pay attention to the image, it would have been obvious to one of ordinary skill in the art that the method of Foster’686 in view of Steinberg et 
Regarding claims 2 and 24, the act of receiving the EEG signals, determining whether the user intends to decide upon an answer, determining the user’s answer, and verifying the user’s answer are performed without motor or oral feedback provided by the user (Allison et al.’870 uses only EEG signals).
Regarding claims 4 and 25, Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 further in view of Dujowich et al.’583 further in view of Tainsh et al.’927 further in view of Kadota et al.’996 further in view of Goci’798 discloses all of the elements of the current invention, as discussed above, except for determining that the individual intends to decide upon an answer when a timer is displayed indicating a time period for the user to decide upon an answer. Kadota et al.’996 teaches terminating a processing of an acquired EEG signal if no input is received within a certain time (col. 6, lines 52-55). Kadota et al.’996 further teaches that it is determined that the individual does not intend to decide upon a selection when no input is received from the individual for a certain time (col. 7, lines 7-9 – after a certain time period with no input from the individual, the method proceeds to step 21 which is to display the selection(s)). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 further in view of Dujowich et al.’583 further in view of Tainsh et al.’927 further in view of Kadota et al.’996 further in view of Goci’798 to include determining that the user intends to decide upon an answer by determining whether or not an input has been received from the individual in a certain time, as taught by Kadota et al.’996, since it would provide a means by which to confirm whether 
Regarding claims 6 and 26, Foster’686 discloses that many standardized tests are administered on computers (page 1, section [0003]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided a standardized test as the cognitive assessment test as many standardized tests are administered on computers. Foster’686 discloses displaying a plurality of multiple choice questions (page 3, section [0029]), which indicates that the steps of displaying the images (questions plus possible answers), receiving the EEG signals, determining whether the user intends to decide upon an answer, determining the user’s answer, and verifying the user’s answer, are repeated. The user’s answers are stored and are considered a user answer profile (page 6, section [0067]). Section [0067] also teaches fixing the individual’s scored input as either “correct”, “partially correct”, or 
Regarding claims 7, 8, 10, 12, and 27-30, Foster’686 in view of Steinberg et al.’325 further in view of Allison et al.’870 further in view of Dujowich et al.’583 further in view of Tainsh et al.’927 further in view of Kadota et al.’996 further in view of Goci’798 inherently disclose a non-transitory, tangible computer-readable medium storing machine-readable instructions for performing the method steps discussed above.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The previously cited reference to Tainsh et al.’927 teaches emphasizing a selected answer by de-emphasizing unselected answers. The Examiner would also like to point out that several references cited as pertinent prior art in the Non-final Office action mailed out 19 November 2021 teach emphasizing a selected option by de-emphasizing non-selected options. These references are included in the Conclusion section below, along with two new references teaching emphasizing a selected option by de-emphasizing non-selected options.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foster’686 teaches emphasizing a desired option on a screen by de-emphasizing unwanted options on the screen (the de-emphasizing including reducing the size of the unwanted options, greying/fading them out, or removing them [0039]). Fadel et al.’609 (US Pub No. 2005/0191609) teaches modifying images .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791